EXHIBIT 10.1

EMPLOYMENT AGREEMENT

AGREEMENT (“the Agreement”) by and among FIRST INDUSTRIAL, L.P. (the
“Employer”), FIRST INDUSTRIAL REALTY TRUST, INC. (“FR” and, together with the
Employer, the “Company”) and PETER E. BACCILE (the “Executive”), executed on
August 2, 2016, and effective on September 29, 2016 (the “Effective Date”).

WHEREAS, the Employer is desirous of employing the Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and the Executive
is desirous of being employed by the Employer on such terms and conditions and
for such consideration.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Term. The Employer hereby agrees to employ the Executive, and the Executive
hereby agrees to serve the Company, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on
December 31, 2019 (the “Initial Term”), unless previously terminated in
accordance with the provisions of Section 3 hereof; provided, however, that the
term of the Executive’s employment hereunder shall continue for no more than two
(2) one (1) year renewal periods thereafter (each, an “Additional Term”),
unless, at least six (6) months prior to the scheduled expiration date of the
Initial Term or any Additional Term, either the Executive notifies the Company,
or the Company notifies the Executive, in writing of its or their decision not
to continue the term of the Executive’s employment hereunder (a “Non-Renewal
Notice”). The Initial Term along with any Additional Term shall be referred to
herein as the “Employment Period.”

2. Terms of Employment.

(a) Position and Duties.

(i) Executive shall initially serve as President of FR and shall assume the
additional role of Chief Executive Officer of FR on December 1, 2016 (or such
earlier date as Executive and the Board of Directors of FR (the “Board”)
mutually agree), and shall perform customary and appropriate duties as may be
reasonably assigned to the Executive from time to time by the Board. The
Executive shall have such responsibilities, power and authority as those
normally associated with the position of President and Chief Executive Officer
(once he assumes the role) in public companies of a similar stature to FR. Once
Executive assumes the role of Chief Executive Officer, he shall be the
senior-most executive of each of the Companies and shall report solely and
directly to the Board. The Executive shall be appointed to the Board on the
Effective Date, and shall be nominated for reelection to the Board at each
subsequent meeting of FR shareholders occurring during the Employment Period at
which the Executive’s Board seat is up for election, and so long as the
Executive remains on the Board shall serve without compensation other than that
herein provided. Unless otherwise requested by the entire Board, upon the
cessation of Executive’s employment with the Employer for any reason, the
Executive shall resign from the Board.



--------------------------------------------------------------------------------

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full professional time and attention to the business and affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
to the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities at reasonably
appropriate locations. During the Employment Period, it shall not be a violation
of this Agreement for the Executive to serve (A) on the board of one other
for-profit corporation selected by the Executive (subject to the reasonable
approval of the Board), or (B) on civic or charitable boards or committees, or
to deliver lectures, fulfill speaking engagements or teach at educational
institutions and manage personal investments, so long as the activities
described in the preceding clauses (A) and (B) do not materially interfere with
the performance of the Executive’s responsibilities in accordance with this
Agreement and the Executive complies with applicable provisions of FR’s Code of
Business Conduct and Ethics.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive from
the Employer an annual base salary (“Annual Base Salary”) of $750,000. The
Executive’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Committee”) pursuant to its normal
performance review policies for senior executives. The Committee may, but shall
not be required to, increase the Annual Base Salary at any time for any reason
and the term “Annual Base Salary” as utilized in this Agreement shall refer to
the Annual Base Salary as increased from time to time. The Annual Base Salary
shall not be reduced after any such increase, and any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. The Annual Base Salary shall be paid at such intervals as
the Employer pays executives’ salaries generally.

(ii) Annual Bonus. The Executive shall be paid an annual cash performance bonus
(an “Annual Bonus”) in respect of each calendar year that ends during the
Employment Term, to the extent earned based on performance against objective and
reasonably attainable performance criteria. The performance criteria for any
particular calendar year shall be determined in good faith by the Committee no
later than ninety (90) days after the commencement of such calendar year and, in
any event, shall be substantially consistent with the performance criteria
applicable to other senior executives of the Company for the applicable year.
The Executive’s Annual Bonus for a calendar year shall equal 169% of his Annual
Base Salary (the “Target Bonus”) for that year if target levels of performance
for that year are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Committee for that year, consistent
with past practices, when it establishes the targets and performance criteria
for that year), and with a maximum bonus no greater than 225% of his Annual Base
Salary. The Committee shall retain the discretionary authority to reduce (but
not increase) the Executive’s Annual Bonus from the amount determined in the
preceding sentence. The Executive’s Annual Bonus for a calendar year shall be
determined by the Committee after the end of the calendar year and shall be paid
to the Executive when annual bonuses for that year are paid to other senior
executives of the Company generally, but in no event later than March 15 of the
following calendar year, unless the Executive shall elect to

 

2



--------------------------------------------------------------------------------

defer the receipt of such Annual Bonus pursuant to an arrangement implemented by
the Employer that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). In carrying out its functions under this
Section 2(b)(ii), the Committee shall at all times act reasonably and in good
faith, and shall consult with Executive to the extent appropriate. The Annual
Bonus shall be paid in cash, fully vested and freely transferable shares of
common stock of FR (“Common Stock”) or a combination thereof, as determined by
the Committee; provided that the percentage of the Executive’s Annual Bonus paid
in stock shall not be greater than that of other senior executives generally.
Notwithstanding anything in the foregoing to the contrary, Executive’s Annual
Bonus for 2016 shall be his Target Bonus multiplied by a fraction, the numerator
of which shall be the number of days from and including the Effective Date
through and including December 31, 2016, and the denominator of which is 366
(the “2016 Proration”).

(iii) Long-Term Awards. (A) The Executive shall be entitled to participate in
all long-term cash and equity incentive plans, practices, policies and programs
applicable generally to other senior executives of the Company (“LTI Plans”) on
a level determined by the Committee reasonably and in good faith to be
commensurate with his position, and provided further that the value of which
shall be no less than that of senior executive officers generally.

(B) The amount of Executive’s annual long-term equity awards (“Annual Awards”)
shall be determined by the Committee in good faith; provided that the value of
Executive’s Annual Awards generally shall have a “Target Award” of 150% of his
Annual Base Salary for that year if target levels of performance for that year
are achieved, with greater or lesser amounts (including zero) paid for
performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Committee for that year when it
establishes the targets and performance criteria for that year), and with a
maximum amount no greater than 200% of his Annual Base Salary, and provided
further that such Annual Awards shall vest in accordance with vesting terms
applicable generally to other senior executive officers of the Company. The
Committee shall retain the discretionary authority to reduce (but not increase)
the Executive’s Annual Awards from the amount determined in the preceding
sentence. Notwithstanding anything in the foregoing to the contrary, for the
Annual Award that is anticipated to be granted in March 2017 relating to the
2016 performance year, Executive will receive a target Annual Award equal to
150% of his Annual Base Salary multiplied by the 2016 Proration, and such Annual
Award shall vest one third on each of the first three anniversaries of the date
of grant.

(C) Executive will participate in the same manner as do other senior executives
of the Company in the Company’s Long Term Incentive Program, or any successor
thereto (“LTIP”), with the first award of performance units to Executive under
the LTIP anticipated to be granted in January 2017 (the “2017 LTIP”). The
Executive’s target award under the 2017 LTIP will be $190,000 and his maximum
award under the 2017 LTIP will be $475,000. The Executive’s awards under the
LTIP (“LTIP Awards”) shall vest in accordance with LTIP vesting terms applicable
generally to other senior executives of the Company.

 

3



--------------------------------------------------------------------------------

(D) Except as otherwise provided in Section 2(b)(iii)(E) and Section 5 below,
Annual Awards for which the achievement of performance criteria is a condition
of vesting (“Performance Vested Annual Awards”) and LTIP Awards will not vest
unless the Executive is employed on the applicable vesting date and the
applicable performance criteria have been satisfied.

(E) Notwithstanding anything in this Agreement to the contrary, to the extent
that the provisions of the applicable LTI Plan or award agreement provide for
more generous vesting provisions to the Executive than those set forth in this
Agreement, the terms of the applicable LTI Plan or award agreement shall
control.

(iv) Benefits. Other than as stated in Section 2(b)(iii) above, during the
Employment Period, the Executive shall be entitled to participate in all
executive and employee benefit plans and programs of the Company, including but
not limited to term life insurance, long-term disability insurance, health, life
and disability insurance, 401(k), on the same basis as provided generally to
other senior executives of the Company. Each of the Employer and FR reserves the
right to amend or cancel any such plan or program in its sole discretion,
subject to the terms of such plan or program and applicable law. In addition,
during the Employment Period, the Executive shall receive from the Employer an
automobile allowance of $800 per month. The Executive shall be promptly
reimbursed by the Employer for the reasonable legal fees and expenses incurred
by him in connection with the negotiation and execution of this Agreement with a
maximum reimbursement of $25,000, provided that in no event shall reimbursements
by the Employer under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred. The amount of such fees that the Employer is obligated to reimburse
any given calendar year shall not affect the fees that the Employer is obligated
to reimburse in any other calendar year, and the Executive’s right to have the
Employer reimburse such fees may not be liquidated or exchanged for any other
benefit.

(v) Vacation. During the Employment Period, the Executive shall be entitled to
receive annual paid vacation per year in accordance with the Company’s policies,
but not less than five weeks per year. Unused vacation time shall not accrue and
carry over from year to year.

(vi) Intercorporate Transfers. If the Executive shall be transferred by the
Employer to an affiliate of the Employer, such transfer, by itself and without
any adverse financial or functional impact on the Executive, shall not be deemed
to give rise to Good Reason (as defined below) or otherwise be deemed to
terminate or modify this Agreement, and the employing corporation or other
entity to which the Executive is transferred shall, for all purposes of this
Agreement, be construed as standing in the same

 

4



--------------------------------------------------------------------------------

place and stead as the Employer as of the effective date of such transfer;
provided, however, that at all times after such transfer, FR shall remain liable
for all obligations of the Employer hereunder, including, but not limited to,
the payment of Executive’s Annual Base Salary, Annual Bonus or other amounts set
forth herein. For purposes hereof, an affiliate of the Employer shall mean any
corporation or other entity directly or indirectly controlling, controlled by,
or under common control with, the Employer.

(vii) Indemnification; Insurance. During the Employment Period and thereafter,
each of the Employer and FR agrees to indemnify and hold the Executive and the
Executive’s heirs and representatives harmless, to the maximum extent permitted
by law, against any and all damages, costs, liabilities, losses and expenses
(including reasonable attorneys’ fees) as a result of any claim or proceeding
(whether civil, criminal, administrative or investigative), or any threatened
claim or proceeding (whether civil, criminal, administrative or investigative),
against the Executive that arises out of or relates to the Executive’s service
as an officer, director or employee, as the case may be, of the Employer or FR,
or the Executive’s service in any such capacity or similar capacity with an
affiliate of the Employer or FR or other entity at the request of the Employer
or FR, from and after the Effective Date, and to promptly advance to the
Executive or the Executive’s heirs or representatives such expenses upon written
request with appropriate documentation of such expense upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be finally determined by a court or tribunal of competent
jurisdiction that the Executive is not entitled to be indemnified by the
Employer or FR. In addition, the Company agrees to continue and maintain, at the
Company’s expense, a directors’ and officers’ liability insurance policy
covering Executive both during and, while potential liability exists, after the
Employment Period throughout all applicable limitations periods that is no less
favorable to the Executive than the policy covering active employees, directors
and senior officers of the Employer or FR.

(viii) Expenses. During the Employment Period, the Executive shall be entitled
to receive from the Employer prompt reimbursement for all reasonable business
expenses incurred by the Executive in accordance with the Company’s policies.

(ix) Relocation. The Company will reimburse Executive for his reasonable
temporary living expenses (airfare and temporary housing) up to $10,000 per
month through August 31, 2017. The Company will also reimburse Executive for
sixty (60%) percent of his brokerage commissions on the sale of his current
primary residence (up to a maximum reimbursement of $285,000); provided that
such sale closes on or before December 31, 2018.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Company determines in good faith that the Disability (as defined
below) of the Executive has occurred during the Employment Period, it may
provide the Executive with written notice in accordance with Section 11(b) of
this Agreement of its intention to terminate the Executive’s

 

5



--------------------------------------------------------------------------------

employment. In such event, the Executive’s employment with the Company and the
Employment Period shall terminate effective on the thirtieth (30th) day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the thirty (30) days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the inability of the
Executive to perform the Executive’s duties with the Company on a full-time
basis for six (6) consecutive months or 150 business days within any twelve
(12) month period as a result of a physical, mental or psychological incapacity
or impairment.

(b) Cause. The Company may terminate the Executive’s employment and the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) The Executive’s willful and continued failure to substantially perform the
Executive’s duties with the Company after receipt of a Notice requesting such
performance given in accordance with the procedures and time periods described
below;

(ii) Willful and gross misconduct by the Executive in connection with his
performance of services for the Employer;

(iii) A willful and material breach by the Executive of the restrictive
covenants and confidentiality provisions of the Agreement;

(iv) Habitual substance abuse by the Executive that continues after receiving
Notice given in accordance with the procedures and time periods described below;

(v) Final disqualification of the Executive by a governmental agency from
serving as an officer or director of the Company; or

(vi) The Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime (excluding any vehicular offense) or
a crime involving fraud, forgery, embezzlement or similar conduct.

provided, however, that the actions in (iii) and (iv) above will not be
considered Cause unless the Executive has failed to cure such actions (if
curable) within thirty (30) days of receiving written notice specifying with
particularity the events allegedly giving rise to Cause and that such actions
will not be considered Cause unless the Company provides such written notice
within ninety (90) days of the full Board (excluding the Executive, if
applicable at the time of such notice) having knowledge of the relevant action
(a “Notice”). Further, no act or failure to act by the Executive will be deemed
“willful” unless done or omitted to be done not in good faith or without
reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by the Executive pursuant to authority given
pursuant to a resolution duly adopted by the Board or on the advice of counsel
for the Company will be deemed made in good faith and in the best interests of
the Company. The Executive will not be deemed to be discharged for Cause unless
and until there is delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two thirds (2/3) of the entire
membership of

 

6



--------------------------------------------------------------------------------

the Board (excluding the Executive, if he is then a member of the Board), at a
meeting called and duly held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive and the Executive’s counsel to be
heard before the Board), finding in good faith that the Executive is guilty of
the conduct set forth above and specifying the particulars thereof in detail and
authorizing the issuance of a Notice of Termination as defined below.

(c) Good Reason. The Executive’s employment and the Employment Period may be
terminated by the Executive for Good Reason or by the Executive voluntarily
without Good Reason. “Good Reason” means the occurrence of any one of the
following events without the prior written consent of the Executive:

(i) The removal from, or failure to re-elect to, or the requirement to share
with another, the Executive’s position as either President or Chief Executive
Officer of FR;

(ii) A material diminution of, or material reduction or material adverse
alteration in, the Executive’s duties or responsibilities, or the Board’s
assignment to the Executive of duties, responsibilities or reporting
requirements that are materially inconsistent with his positions (it being
understood that if the Executive does not continue to be the Chief Executive
Officer of a public company following a “Change in Control Event” (as defined
below), such a material diminution, reduction and alteration shall be deemed to
have occurred);

(iii) The failure to nominate the Executive for election to Board at any meeting
of Shareholders during the Employment Period at which the Executive’s Board seat
is up for election;

(iv) A material reduction of the Executive’s Annual Base Salary, Target Bonus or
maximum Annual Bonus potential;

(v) The Company changes the Company’s headquarters to a location more than
30 miles from both of its headquarters locations on the Effective Date or
requires Executive to relocate outside of Illinois without his consent;

(vi) The Employer or FR materially breaches the Agreement; or

(vii) Despite the Executive’s timely objection, the Company intentionally
directs the Executive to engage in unlawful conduct;

provided, however, that the actions in (i) through (vi) above will not be
considered Good Reason unless the Executive shall describe the basis for the
occurrence of the Good Reason event in reasonable detail in a Notice of
Termination (as defined below) provided to the Company in writing within ninety
(90) days of the Executive’s knowledge of the actions giving rise to the Good
Reason, the Company has failed to cure such actions within thirty (30) days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective) and the
Executive terminates employment for Good Reason not later than thirty (30) days
following the last day of the applicable cure period.

 

7



--------------------------------------------------------------------------------

(d) Expiration of the Employment Period. The Executive’s employment shall
terminate upon the expiration of the Employment Period pursuant to Section 1.

(e) Notice of Termination. Any termination of employment by the Company or the
Executive during the Employment Period shall be communicated by Notice of
Termination (as defined below) to the other party hereto given in accordance
with Section 11(b) of this Agreement. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice that (i) indicates the termination
provision in this Agreement relied upon and (ii) specifies Date of Termination
(as defined below) if other than the date of receipt of such notice. The failure
by the Company or the Executive to set forth in the Notice of Termination any
fact or circumstance that contributes to a showing of Cause or Good Reason shall
not waive any right of the Company or the Executive, respectively, hereunder or
preclude the Company or the Executive, respectively, from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder
within the applicable time period set forth in this Agreement.

(f) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Company for Cause or other than for Cause, death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (which date shall not be more than thirty (30) days after
the giving of such notice), (ii) if the Executive’s employment is terminated by
reason of death or by the Company for Disability, the date of death of the
Executive or the Disability Effective Date, as the case may be, (iii) if the
Executive resigns with or without Good Reason, thirty (30) days from the date of
the Company’s receipt of the Notice of Termination, or such earlier or later
date as is mutually agreed by the Company and the Executive (subject to the
Company’s right to cure in the case of a resignation for Good Reason), and
(iv) if the Executive’s employment is terminated at the expiration of the
Employment Period pursuant to Section 1, the last day of the Employment Period.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”

4. Obligations of the Company upon Termination.

(a) By the Company Other Than for Cause, Death or Disability; By the Executive
for Good Reason. Subject to Section 5, if, during the Employment Period, (x) the
Company shall terminate the Executive’s employment other than for Cause, death
or Disability or (y) the Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive the following amounts:

(A) a lump sum cash payment within thirty (30) days after the Date of
Termination equal to the aggregate of the following amounts: (1) the Executive’s
Annual Base Salary and accrued vacation pay through the Date of Termination,
(2) the Executive’s accrued Annual Bonus for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs (other than
any portion of such Annual Bonus that was previously deferred, which portion
shall instead be paid in accordance with the applicable deferral election) if

 

8



--------------------------------------------------------------------------------

such bonus has not been paid as of the Date of Termination, and (3) the
Executive’s business expenses that have not been reimbursed by the Employer as
of the Date of Termination that were incurred by the Executive prior to the Date
of Termination in accordance with the applicable Company policy, in the case of
each of clauses (1) through (3), to the extent not previously paid (the sum of
the amounts described in clauses (1) through (3) shall be hereinafter referred
to as the “Accrued Obligations”);

(B) subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Employer, FR and their respective officers,
directors, employees and affiliates in substantially the form attached hereto as
Exhibit A (the “Release”), which Release must be delivered to the Company not
later than twenty-two (22) days after the Date of Termination, an amount equal
to two (2) times the sum of (X) the Executive’s Annual Base Salary as of the
Date of Termination and (Y) the Executive’s Target Bonus for the fiscal year in
the which the Date of Termination occurs, paid in accordance with the Company’s
regular payroll schedule for twenty-four (24) months following the Date of
Termination, with the first payment commencing on the first payroll date
occurring on or after the thirtieth (30th) day after the Date of Termination;
provided, however, that if the Date of Termination occurs within four months
prior or twenty-four (24) months following a Change in Control Event which also
constitutes a “change in the ownership” of FR, a “change in effective control”
of FR or a “change in the ownership of a substantial portion of the assets” of
FR, as each such term is defined in Treas. Reg. Section 1.409A-3(i)(5), then
(1) two and one-half (2.5) shall be substituted for two (2) times above, and
(2) such amount shall be paid in a single lump sum cash payment on the thirtieth
(30th) day after the Date of Termination; and

(C) a lump-sum amount in cash equal to the product of (x) the Annual Bonus which
would have been earned by the Executive for the fiscal year in which the Date of
Termination occurs had the Executive remained employed throughout such fiscal
year, based on the degree to which the applicable performance goals are achieved
and (y) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365, which amount shall be paid on the date on
which annual bonuses for the fiscal year in which the Date of Termination occurs
are paid to senior executives of the Company generally, but not later than
seventy-five (75) days after the end of the fiscal year in which the Date of
Termination occurs;

(ii) For two years following such termination, the Company shall provide the
Executive and Executive’s spouse and eligible dependents with medical and dental
insurance coverage no less favorable than those provided to active employees of
the Company on the terms and conditions set forth herein (the “Health Care
Benefit”); provided, however, that the Executive shall pay the cost of such
coverage in an amount equal to the amount paid by active employees of the
Company for similar coverage; provided, further, however, that if the Executive
becomes re-employed with another

 

9



--------------------------------------------------------------------------------

employer and is entitled to receive health care benefits under another
employer-provided plan, the Health Care Benefits provided hereunder shall cease.
The benefits provided pursuant to this Section 4(a)(ii) will run concurrent with
coverage required to be provided under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). The Executive shall be solely
responsible for any taxes incurred in respect of such coverage; provided,
further, that the Company may modify the continuation coverage contemplated by
this Section 4(a)(ii) to the extent reasonably necessary to avoid the imposition
of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable);

(iii) The Executive’s Annual Awards, other than Performance Vested Annual
Awards, will continue to vest in accordance with their original vesting
schedule, subject to Executive’s continued compliance with his obligations under
Section 9 of this Agreement, but Executive’s Performance Vested Annual Awards
and LTIP Awards will not continue to vest; and

(iv) To the extent not theretofore paid or provided, the Employer shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the Company) (a “Specified Employee”), amounts and
benefits (other than the Accrued Obligations) that are deferred compensation
(within the meaning of Section 409A of the Code) that would otherwise be payable
or provided under Section 4 (a)(i) during the six (6) month period immediately
following the Date of Termination shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six (6) months following the Date of Termination (the “409A
Payment Date”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations and (ii) the Other
Benefits. The Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
Date of Termination. The term “Other Benefits” as utilized in this Section 4(b)
shall include death benefits and any additional vesting under any applicable LTI
Plan to which the Executive is entitled as in effect on the date of the
Executive’s death.

 

10



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with (i) the Accrued Obligations and (ii) the Other Benefits. The
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable,. The Accrued Obligations shall be paid to the Executive in a lump
sum in cash within thirty (30) days of the Date of Termination. The term “Other
Benefits” as utilized in this Section 4(c) shall include disability benefits and
any additional vesting under any applicable LTI Plan to which the Executive is
entitled as in effect on the Disability Effective Date.

(d) Cause; By the Executive other than for Good Reason. If the Executive’s
employment shall be terminated for Cause or the Executive’s employment shall be
terminated by the Executive other than for Good Reason during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to provide the Executive with (i) the
Accrued Obligations and (ii) the Other Benefits; provided, however, that if the
Executive’s employment shall be terminated for Cause, the term “Accrued
Obligations” shall not be deemed to include the Executive’s Annual Bonus for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs. The Accrued Obligations shall be paid to the Executive in a
lump sum in cash within thirty (30) days of the Date of Termination.

(e) Expiration of the Employment Period.

(i) Expiration of the Employment Period by Action of the Executive. If the
Employment Period expires at the end of the Initial Term or at the end of an
Additional Term because the Executive has provided a Non-Renewal Notice to the
Company, the Executive’s employment will terminate at the expiration of the
Employment Period without further obligations to the Executive other than the
obligation to provide the Executive with (i) the Accrued Obligations, (ii) Other
Benefits and (iii) his regular Annual Bonus for the fiscal year ending on the
date the Employment Period ends, determined and paid in the ordinary course. The
Executive will not be eligible for severance benefits or additional vesting of
any Annual Awards or LTIP Awards.

(ii) Expiration of the Employment Period by Action of the Company. If Employment
Period ends at the end of the Initial Term or at the end of an Additional Term
because the Company has provided a Non-Renewal Notice to the Executive, the
Executive’s employment will terminate at the expiration of the Employment
Period, and the Company will provide Executive with (i) the Accrued Obligations
and (ii) Other Benefits and (iii) Executive will be eligible for his regular
Annual Bonus (defined below) for the fiscal year ending on the date the
Employment Period ends. determined and paid in the ordinary course. In addition,
the Executive’s Annual Awards, other than Performance Vested Annual Awards, will
continue to vest in accordance with their original vesting schedules, subject to
the Executive’s delivery (and non-revocation) of a Release and Executive’s
continued compliance with his obligations under Section 9 of this Agreement. The
Executive will not be eligible for severance benefits or additional vesting of
any Performance Vested Annual Awards or LTIP Awards.

 

11



--------------------------------------------------------------------------------

(iii) Expiration of the Employment Period on December 31, 2021. Upon expiration
of the maximum duration of the Employment Period on December 31, 2021, unless
otherwise mutually agreed by the parties, the Executive’s employment will
terminate without further obligations to the Executive other than the obligation
to provide the Executive with (i) the Accrued Obligations, (ii) Other Benefits,
(iii) his regular Annual Bonus for the fiscal year ending on December 31, 2021,
determined and paid in the ordinary course. The Executive will not be eligible
for severance benefits or additional vesting of any Annual Awards or LTIP
Awards.

5. Change in Control Event. If the Executive is terminated by the Company
without Cause or resigns with Good Reason, in either case during the four
(4) month period preceding, or the twenty-four (24) month period after, a Change
in Control Event, all Annual Awards and LTIP Awards granted to the Executive
shall fully vest, and each stock option, stock appreciation right or similar
security then held by the Executive shall expire on the earlier of (i) the later
of (A) the expiration date as determined pursuant to the applicable agreement
governing such security and (B) the second anniversary of the Date of
Termination and (ii) the last day of the original term of such security.

For purposes of this Agreement, a “Change in Control Event” shall mean:

(A) The consummation of the acquisition by any person (as such term is defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-38
promulgated under the 1934 Act) of forty percent (40%) or more of the combined
voting power embodied in the then-outstanding voting securities of FR; or

(B) The cessation, by the persons who, as of the date hereof, constitute the
Board (the “Incumbent Directors”), as a result of a tender offer, proxy contest,
merger or similar transaction or event (as opposed to turnover caused by death
or resignation), to constitute at least a majority of the board of directors of
the successor to FR, provided that any person becoming a director of FR
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors, by a
Nominating Committee duly appointed by such Incumbent Directors, or by
successors of either who shall have become Directors other than as a result of a
hostile attempt to change Directors, whether through a tender offer, proxy
contest or similar transaction or event (or settlement thereof), shall be
considered an Incumbent Director; or

(C) The consummation of:

(I) A merger or consolidation of FR, if (X) the common stockholders of FR, as
constituted in the aggregate immediately before such merger or consolidation do
not, as a result of and following such merger or consolidation, own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the successor to FR resulting from such
merger or consolidation in substantially the same proportion as was represented
by

 

12



--------------------------------------------------------------------------------

their ownership of the combined voting power of the voting securities of FR
outstanding immediately before such merger or consolidation and (Y) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such merger or
consolidation were not Incumbent Directors at the time of the execution of the
initial agreement or of the action of the Board providing for such merger or
consolidation; or

(II) A liquidation, sale or other ultimate disposition or transfer of fifty
percent (50%) or more of the total assets of FR or the Employer, and their
respective subsidiaries, without a concurrent or imminent plan to reinvest the
proceeds therefrom in industrial real estate (a “50% or More Sale”). The parties
agree and acknowledge that such a reinvestment plan could be a multi-year plan.
A 50% or More Sale shall be deemed to have occurred hereunder at such time as FR
shall have disposed, in a single transaction or set of related transactions, of
more than fifty percent (50%) of the Net Asset Value (defined below) of its and
its subsidiaries’ total real estate portfolio. Such percentage of the portfolio
shall be deemed to have been transferred at such time as FR and its subsidiaries
shall have disposed of fifty percent (50%) or more of their properties in
relation to “Net Asset Value,” such term meaning the net value of its real
estate assets calculated in accordance with customary and generally accepted
principles of accounting and asset valuation used within the REIT industry.

(D) Notwithstanding the immediately preceding clauses (A), (B) and (C), a Change
in Control Event shall not be deemed to occur (1) solely because fifty percent
(50%) or more of the combined voting power of the then-outstanding securities of
FR is acquired by (X) a trustee or other fiduciary holding securities under one
or more employee benefit plans maintained for employees of FR, the Employer
and/or their U.S. subsidiaries, or (Y) any corporation or other entity which,
immediately prior to such acquisition, is substantially owned directly or
indirectly by FR or by its stockholders in the same proportion as their
ownership of stock in FR immediately prior to such acquisition or (2) as a
result of any transaction in which the Executive participates in any manner with
the person or entity affecting the acquisition or other applicable transaction
that, if not for this sub-clause (D)(2), would be a Change in Control Event.

6. Non-Exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any affiliated companies and for which the Executive qualifies pursuant to
its terms, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or any
affiliated companies. Amounts that are vested benefits or that the Executive is
otherwise entitled to receive pursuant to the terms of any plan, program, policy
or practice of or any contract or agreement with the Company or any affiliated
companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan, program, policy or practice or contract or agreement
except as explicitly modified by this Agreement.

 

13



--------------------------------------------------------------------------------

7. No Mitigation; Cooperation. (a) In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.

(b) The Executive agrees that in the event this Agreement terminates for any
reason, he shall, to the extent reasonably requested in writing thereafter (and
subject to the Executive’s professional schedule), cooperate with and serve in
any capacity requested by the Company in any investigation and/or threatened or
pending litigation (now or in the future) in which the Company is a party, and
regarding which the Executive, by virtue of his employment with the Company, has
knowledge or information relevant to said investigation or litigation, including
but not limited to (i) meeting with representatives of the Company to prepare
for testimony and to provide truthful information regarding his knowledge and
(ii) providing, in any jurisdiction in which the Company reasonably requests,
truthful information or testimony relevant to the investigation or litigation.
The Company agrees to pay the Executive reasonable compensation and reimburse
the Executive for reasonable expenses incurred in connection with such
cooperation.

8. Mediation and Arbitration. Except only as otherwise provided in Section 9(i),
each and every dispute, controversy and contested factual and legal
determination arising under or in connection with this Agreement or the
Executive’s employment shall be committed to and be resolved exclusively through
the arbitration process, in an arbitration proceeding, conducted by a single
arbitrator sitting in Chicago, Illinois, in accordance with the Employment Rules
of the American Arbitration Association (the “AAA”) then in effect. If the
Company or the Executive, as the case may be, contends that a breach or
threatened breach of this Agreement has occurred, or that a bona fide
controversy exists hereunder, the Company or the Executive, as the case may be,
may initiate the arbitration process as described in this Section 8 by filing a
“Notice of Arbitration” with the AAA (after the thirty (30) day mediation period
described in the following sentences) and delivering a copy of the same to the
other party (pursuant to Section 11(b) below). Prior to filing a Notice of
Arbitration with the AAA, the party shall give the other party thirty (30) days
notice of intent to file such Notice of Arbitration. During such thirty (30) day
period, the parties shall seek to mediate the dispute to resolution, and if the
dispute fails to be resolved within such period, the party may file the Notice
of Arbitration any time thereafter. Such Notice of Arbitration shall request
that the AAA submit to both the Executive and the Company a list of eleven
(11) proposed arbitrators provided that no arbitrator shall be related to or
affiliated with either of the parties. The arbitrator shall be selected by the
parties from that list. No later than ten (10) days after the list of proposed
arbitrators is received by the parties, the parties, or their respective
representatives, shall meet at a mutually convenient location in Chicago,
Illinois, or telephonically. At that meeting, the party who sought arbitration
(and delivered the Notice of Arbitration) shall eliminate one (1) proposed
arbitrator and then the other party shall eliminate one (1) proposed arbitrator.
The parties shall continue to alternatively eliminate names from the list of
proposed arbitrators in this manner until each party has eliminated five
(5) proposed arbitrators. The remaining arbitrator shall be promptly engaged by
the parties to arbitrate the dispute, and the arbitrator shall be authorized to
award amounts not in

 

14



--------------------------------------------------------------------------------

dispute during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Company shall bear all administrative costs
and expenses arising in connection with any arbitration, including, without
limitation, the filing fees and the fees, costs and expenses imposed or incurred
by the arbitrator or the AAA. If the Executive substantially prevails in such
dispute (as determined by the arbitrator), the Company shall bear the reasonable
costs of all counsel, experts or other representatives that are retained by the
Executive (based on such counsel’s, experts’ or other representatives’ standard
hourly rates). If the Executive is found by the arbitrator to have not
substantially prevailed in such dispute, each party shall bear the costs of its
own counsel, experts and other representatives. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction, including, if applicable,
entry of a permanent injunction under such Section 9(i) of this Agreement. If
the Executive ultimately prevails on any issue, then the Company shall pay
interest at the per annum rate of five percent (5.0%) in excess of the per annum
rate publicly announced, from time to time, by Chase Bank, N.A. (or its
successors) as its “prime” or “base” or “reference” rate of interest, on the
amount the arbitrator awards to the Executive (exclusive of attorneys’ fees and
costs and expenses of the arbitration), such interest to be calculated from the
date the amount would have been paid under this Agreement, but for the dispute,
through the date payment (inclusive of interest) is made. Nothing contained in
this Section 8 shall constrain any party’s right to petition a court of
competent jurisdiction for injunctive or interlocutory relief pending the
outcome of arbitration of any dispute or controversy arising under this
Agreement. In order to comply with Section 409A of the Code, in no event shall
the payments by the Company of the Executive’s attorney’s fees, costs and
expenses (if payable by the Company) under this Section 8 be made later than the
end of the calendar year next following the calendar year in which such dispute
is finally resolved, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least ten (10) days before the end of the
calendar year next following the calendar year in which such dispute is finally
resolved. The amount of such legal fees, costs and expenses that the Employer is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Employer is obligated to pay in any other calendar year, and
the Executive’s right to have the Employer pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.

9. Restrictive Covenants.

(a) Confidential Information. During the Employment Period and thereafter, the
Executive shall not use for the Executive’s own purposes or for the benefit of
any person other than the Company, and shall keep secret and retain in the
strictest confidence, any secret or confidential information, knowledge or data
relating to the Company or any affiliated company, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process after reasonable
advance written notice to the Company, use, communicate or divulge any such
information, knowledge or data, directly or indirectly, to

 

15



--------------------------------------------------------------------------------

anyone other than the Company and those designated by it. Anything herein to the
contrary notwithstanding, the provisions of this Section 9 shall not apply to
information (i) required to be disclosed by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Executive to disclose or make
accessible any information, (ii) disclosed to counsel or a tribunal in the
context of any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement,
(iii) that becomes generally known to the public or within the relevant trade or
industry other than due to the Executive’s violation of this Section 9,
(iv) that is or becomes available to the Executive on a non-confidential basis
from a source which is entitled to disclose it to the Executive or (v) the
disclosure of which the Executive determines in good faith is consistent with
the performance of his duties for the Company. In addition, the Executive shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Accordingly, the Executive has the right to disclose in confidence trade secrets
to Federal, State, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
Executive also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Nothing in this
Agreement shall be construed to authorize, or limit liability for, an act that
is otherwise prohibited by law, such as the unlawful access of material by
unauthorized means.

(b) Non-Competition. The Company and the Executive have jointly reviewed the
tenant lists, property submittals, logs, broker lists and operations of the
Company, and have agreed that as an essential inducement for and in
consideration of this Agreement and the Company’s agreement to make the payment
of the amounts described in Sections 2(b) and 4 hereof when and as herein
described, the Executive hereby agrees, except with the express prior written
discretionary consent of the Company, that for a period of one (1) year after
the Date of Termination (the “Restrictive Period”), he will not directly or
indirectly in any manner compete with the business of the Company by directly or
indirectly owning, managing, operating, controlling, financing, or by directly
or indirectly serving as an employee, officer or director of or consultant to
(i) any industrial or mixed office/industrial (but not pure office) REIT or real
estate operating company (a “Peer Group Member”) or (ii) any other person, firm,
partnership, corporation, trust or other entity (including, but not limited to,
Peer Group Members), public or private, which, as a material component of its
business (other than for its own use as an owner or user), invests in, or
otherwise provides capital to, industrial warehouse facilities and properties
similar to the Company’s investments and holdings, in each case, (A) in any
geographic market or territory in which the Company owns properties or has an
office either as of the date hereof or as of the Date of Termination of the
Executive’s employment; or (B) in any market in which an acquisition or other
investment by the Company or any affiliate of the Company is pending or proposed
in a written plan as of the Date of Termination, whether or not embodied in any
formalized, written legal document. The Executive will not be considered to have
violated this Section 9(b) if the Executive becomes employed, engaged or
associated in any capacity with an organization that competes with the Company
so long as the Executive does not participate in any manner whatsoever in the
management or operations of the part of such organization that so competes.

 

16



--------------------------------------------------------------------------------

(c) Investment Opportunities; Customer Non-Solicit. In addition, during the
Restrictive Period, the Executive shall not act as a principal, investor or
broker/intermediary, or serve as an employee, officer, advisor or consultant, to
any person or entity, public or private, in connection with or concerning any
investment opportunity of the Company that is in the Pipeline or as to any
customer or prospect of Company on the Customer List, in each case, as of the
Date of Termination of the Executive’s employment. Within ten (10) business days
after the Date of Termination, the Company shall deliver to the Executive a
written statement of the investment opportunities in the Pipeline as of the Date
of Termination (the “Pipeline Statement”) and a list of the deal opportunities
and the actual and prospective entities with whom the Company proposes to pursue
such deal opportunities from time to time (the “Customer List”), and the
Executive shall then review the Pipeline Statement and the Customer List for
accuracy and completeness, to the best of his knowledge, and advise the Company
of any corrections required to the Pipeline Statement and the Customer List. The
Executive’s receipt of any severance amount under Section 4 of this Agreement
shall be conditioned on his either acknowledging, in writing, the accuracy and
completeness of the Pipeline Statement and the Customer List, or advising the
Company, in writing, of any corrections or revisions required to the Pipeline
Statement and the Customer List in order to make them accurate and complete, to
the best of the Executive’s knowledge. The restrictions concerning each and
every individual investment opportunity in the Pipeline shall continue until the
first to occur of (a) expiration of the Restrictive Period; or (b) the
Executive’s receipt from the Company of written notice that the Company has
abandoned such investment opportunity, such notice not to affect the
restrictions on all other investment opportunities contained in the Pipeline
Statement during the remainder of the Restrictive Period. For purposes of this
Agreement, investment opportunity shall be considered in the “Pipeline” if, as
of the Date of Termination, the investment opportunity is pending (for example,
is the subject of a letter of intent) or proposed (for example, has been
presented to, or been bid on by, the Company in writing or otherwise) or under
consideration by the Company, whether at the Management Committee, IC, staff
level(s) or otherwise, and relates to any of the following potential forms of
transaction: (i) an acquisition for cash; (ii) an UPREIT transaction; (iii) a
development project or venture; (iv) a joint venture partnership or other
cooperative relationship, whether through a DOWNREIT relationship or otherwise;
(v) an “Opportunity Fund” or other private investment in or co-investment with
the Company; (vi) any debt placement opportunity by or in the Company; (vii) any
service or other fee-generating opportunity by the Company; or (viii) any other
investment by the Company or an affiliate of the Company, in or with any party
or by any party in the Company or an affiliate of the Company. Notwithstanding
the foregoing, the Executive’s continued investment in, and development of,
industrial properties in which the Executive has an interest as of the date
hereof and set forth on Exhibit B hereto shall not violate this Agreement.

(d) Non-solicitation of Employees. In addition to the covenants set forth above,
and notwithstanding anything to the contrary set forth in this Agreement, the
Executive hereby agrees, except with the express prior written consent of the
Company (which may be given or withheld in the Company’s sole discretion), for a
period of two (2) years following the Date of Termination, not to directly or
indirectly solicit or induce any employee of the Company to terminate his or her
employment with Company so as to become employed by or otherwise render services
to any entity with which the Executive has any form of business or economic
relationship, or otherwise with any of the entities set forth in Sections 9(b)
and (c) above.

 

17



--------------------------------------------------------------------------------

(e) Non-Disparagement. Except as required by law or legal process, the Executive
agrees not to make any material public disparaging or defamatory comments about
the Company including the Company’s business, its directors, officers,
employees, parents, subsidiaries, partners, affiliates, operating divisions,
representatives or agents, or any of them, whether written, oral or electronic.
In particular, the Executive agrees, except as required by law or legal process,
to make no public statements including, but not limited to, press releases,
statements to journalists, employees, prospective employers, interviews,
editorials, commentaries or speeches, that disparage or are defamatory to the
Company’s business in any material respect. In addition to the confidentiality
requirements set forth in this Agreement and those imposed by law, the Executive
further agrees, except as required by law or legal process, not to provide any
third party, directly or indirectly, with any documents, papers, recordings,
e-mail, internet postings, or other written or recorded communications referring
or relating to the Company’s business, with the intention of supporting,
directly or indirectly, any disparaging or defamatory statement, whether written
or oral. Except as required by law or legal process, the Company agrees that
neither it nor its directors or executive officers shall make any material
public disparaging, negative or defamatory comments, whether written or oral or
electronic, about the Executive, including the Executive’s character,
personality, or business acumen or reputation. In particular, the Company agrees
that, except as required by law or legal process, neither it nor its directors
or executive officers shall make any public statements including, but not
limited to, press releases, statements to journalists, prospective employers of,
or partners with the Executive, interviews, editorials, commentaries or
speeches, that disparage or are defamatory to the Executive in any material
respect. In addition, the Company further agrees that, except as required by law
or legal process, neither it nor its directors or executive officers shall
provide any third party, directly or indirectly, with any documents, papers,
recordings, e-mail, internet postings or other written or recorded
communications referring or relating to the Executive, with the intention of
supporting, directly or indirectly, any disparaging or defamatory statement,
whether written or oral. For purposes of this Agreement, a “public statement”
shall mean any statement to a third party other than a statement made to a
person who is an immediate family member or legal representative of the speaker
(an “Excluded Person”); provided that a statement to an Excluded Person which is
repeated by the Excluded Person to a person which is not an Excluded Person,
with attribution to the original speaker, shall be considered a public statement
for purposes of this Section 9(e).

(f) Prior Notice Required. The Executive hereby agrees that, prior to accepting
employment with any other person or entity during the Restrictive Period, the
Executive will provide such prospective employer with written notice of the
provisions of this Agreement.

(g) Return Of Company Property/Passwords. The Executive hereby expressly
covenants and agrees that following termination of the Executive’s employment
with the Company for any reason or at any time upon the Company’s request, the
Executive will promptly return to the Company all property of the Company in his
possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all

 

18



--------------------------------------------------------------------------------

Company passwords, credit cards, keys, beepers, laptop computers, cell phones
and all copies of all management studies, business or strategic plans, budgets,
notebooks and other printed, typed or written materials, documents, diaries,
calendars and data of or relating to the Company or its personnel or affairs.
Anything to the contrary notwithstanding, nothing in this Section 9(g) shall
prevent the Executive from retaining papers and other materials of a personal
nature, including personal diaries, copies of calendars and Rolodexes,
information relating to the Executive’s compensation or relating to
reimbursement of expenses, information that the Executive reasonably believes
may be needed for tax purposes, and copies of plans, programs and agreements
relating to the Executive’s employment.

(h) Executive Covenants Generally.

(i) The Executive’s covenants as set forth in this Section 9 are from time to
time referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

(ii) The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Executive nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his education,
skills and ability), the Executive does not believe would prevent him from
otherwise earning a living. The Executive has carefully considered the nature
and extent of the restrictions place upon him by this Section 9, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Executive.

(i) Enforcement. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 9.
Therefore, in the event of a breach or threatened breach of this Section 9, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security) or require the Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Executive.

 

19



--------------------------------------------------------------------------------

(j) Interpretation. For purposes of this Section 9, references to “the Company”
shall mean the Company as hereinbefore defined and any of the controlled
affiliated companies of either the Employer or FR.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives. From
and after the Effective Date, this Agreement shall supersede and replace any
other agreement between the parties with respect to the subject matter hereof in
effect immediately prior to the execution of this Agreement.

(b) All notices and other communications hereunder shall be in writing and shall
be given to the other party by hand delivery or overnight courier or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

  If to the Executive:    At the most recent address on file at the Company.  
With a copy to:    Lucas Bagnell Varga LLC      2425 Post Road, Suite 200     
Southport, CT 06890      Attention: Scott R. Lucas, Esq.   If to the Company:   
First Industrial, L.P.      311 S Wacker Drive, Suite 3900      Chicago, IL
60606-6678      Attention: Chairman of the Board of Directors and General
Counsel

 

20



--------------------------------------------------------------------------------

  With copies to:    First Industrial Realty Trust, Inc.      311 S. Wacker
Drive, Suite 3900      Chicago, Illinois 60606      Attention: Chairman of the
Board of Directors      And      Vedder Price P.C.      222 N. LaSalle Street,
Suite 2600      Chicago, IL 60601      Attention: Philip L. Mowery, Esq.     
And      Barack Ferrazzano Kirschbaum & Nagelberg LLP      Suite 3900      200
West Madison Street      Chicago IL 60606      Attention: Howard A. Nagelberg,
Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

(g) The Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within
thirty (30) days after the date of the Executive’s death. All reimbursements and
in-kind benefits provided under this

 

21



--------------------------------------------------------------------------------

Agreement that constitute deferred compensation within the meaning of
Section 409A shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Executive shall
have submitted an invoice for such fees and expenses at least ten (10) days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits and
the Company is obligated to pay or provide in any given calendar year shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; and (iii) the Executive’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit. Prior to a Change in Control Event but within
the time period permitted by the applicable Treasury Regulations, the Company
may, in consultation with the Executive, modify the Agreement, in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on the Executive pursuant to Section 409A of
the Code.

(h) The Executive represents that as of the date hereof, no existing covenant or
other obligation restricts the Executive’s obligation to enter into this
Agreement with the Employer and to perform his duties hereunder.

12. Recoupment. (a) In the event of a material inaccuracy in the Employer’s or
FR’s statements of earnings, gains or other criteria that reduces previously
reported net income or increases previously reported net loss, the Employer
shall have the right to take appropriate action to recoup from the Executive any
portion of any incentive compensation received by the Executive the grant of
which was tied to the achievement of one or more specific earnings targets
(e.g., revenue, gain on sale, equity in earnings in unconsolidated communities,
G&A expense, operating income, net income, etc.), with respect to the period for
which such financial statements are materially inaccurate, regardless of whether
the Executive engaged in any misconduct or was at fault or responsible in any
way for causing the material inaccuracy, if, as a result of such material
inaccuracy, the Executive otherwise would not have received such incentive
compensation (or portion thereof). In the event the Employer is entitled to, and
seeks, recoupment under this Section 12, the Executive shall promptly reimburse
the after-tax portion (after taking into account all available deductions in
respect of such reimbursement) of such incentive compensation which the Employer
is entitled to recoup hereunder. In the event the Executive fails to make prompt
reimbursement of any such incentive compensation which the Employer is entitled
to recoup and as to which the Employer seeks recoupment hereunder, the Executive
acknowledges and agrees that the Employer shall have the right to (i) deduct the
amount to be reimbursed hereunder from the compensation or other payments due to
the Executive from the Company or (ii) to take any other appropriate action to
recoup such payments. The Employer’s right of recoupment pursuant to this
Section 12 shall apply only if the demand for recoupment is made not later than
three (3) years following the payment of applicable incentive compensation.

 

22



--------------------------------------------------------------------------------

(b) The Employer must seek recoupment of any such payments from the Executive
within six (6) months of the Board’s actual knowledge of the material financial
statement inaccuracy which forms the basis for such recoupment pursuant to
Section 12(a).

(c) The rights contained in this Section 12 shall be in addition to, and shall
not limit, any other rights or remedies that the Company may have under law or
in equity, including, without limitation, any rights the Company may have under
any other Company recoupment policy or other agreement or arrangement with the
Executive.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board and its Managing Member, FR and the
Employer, respectively, have caused these presents to be executed in their name
on their behalf, all as of the day and year first above written.

 

PETER E. BACCILE

/s/ Peter E. Baccile

FIRST INDUSTRIAL, L.P. By:  

/s/ Bruce W. Duncan

Name:   First Industrial Realty Trust, Inc. Title:   General Partner By:   Bruce
W. Duncan, President and Chief Executive Officer FIRST INDUSTRIAL REALTY TRUST,
INC. By:  

/s/ Bruce W. Duncan

Name:   Bruce W. Duncan Title:   President and Chief Executive Officer

 

24



--------------------------------------------------------------------------------

EXHIBIT A

This General Release of all Claims (this “Agreement”) is entered into on
            , 20        by Peter E. Baccile (the “Executive”) in consideration
of the promises set forth in the Employment Agreement among the Executive, First
Industrial, L.P. (the “Employer”) and First Industrial Realty Trust, Inc. (“FR”
and, together with the Employer, the “Company”), executed on August 2, 2016, and
effective on September 29, 2016 (the “Employment Agreement”). The Executive
agrees as follows:

1. General Release and Waiver of Claims.

(a) Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge FR, the Employer and their respective subsidiaries and affiliates and
each of their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of the Executive’s employment
relationship with and service as an employee, officer or director of FR and/or
the Employer, and the termination of such relationship or service; provided,
however, that notwithstanding anything else herein to the contrary, this
Agreement shall not affect: the obligations of the Company, and/or the Executive
set forth in the Employment Agreement or other obligations that, in each case,
by their terms, are to be performed after the date hereof by the Company, and/or
the Executive (including, without limitation, obligations to the Executive under
the Employment Agreement for any severance or similar payments or benefits,
under any stock option, stock or equity-based award, plan or agreements, or
payments or obligations under any pension plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with their
terms); and any indemnification or similar rights the Executive has as a current
or former officer or director of FR or the Employer, including, without
limitation, any and all rights thereto referenced in the Employment Agreement,
FR’s and/or the Employer’s bylaws and other governance documents.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than 21 days to consider the terms of this Agreement and to

 

25



--------------------------------------------------------------------------------

consult with an attorney of his choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement. The
Executive also understands that he has seven (7) days following the date on
which he signs this Agreement within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.

(c) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.

2. Proceedings. Nothing in this Agreement is intended to prevent Executive from
filing a charge with, providing information or testimony to, or participating in
an investigation, hearing or proceeding with any governmental agency against the
Releasees (each, individually, a “Proceeding”); provided, however, that
Executive waives the right to receive any damages or other personal relief in
any Proceeding relating to or arising from his employment relationship with the
Company, other than with respect to the matters as which the release granted
pursuant to Section 1(a) does not apply, brought by Executive or on the
Executive’s behalf, or by any third party, including as a member of any class
collective action, or as a relator under the False Claims Act (excepting only
for claims against Releasees for breaches of this General Release or under the
Dodd-Frank Wall Street Reform and Consumer Protection Act).

3. Remedies. In the event the Executive initiates or voluntarily participates in
any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven day period provided under Paragraph 1(b), the Company
may, in addition to any other remedies it may have, reclaim any amounts paid to
him under the termination provisions of the Employment Agreement (including for
this purpose stock or proceeds from the sale of stock delivered upon the vesting
of any equity-based compensation award, to the extent the vesting of such award
accelerated on account of the Executive’s termination of employment) or
terminate any benefits or payments that are subsequently due under the
Employment Agreement, without waiving the release granted herein.

The Executive understands that by entering into this Agreement he will be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.

4. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

5. Nonadmission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.

6. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Illinois applicable to contracts executed in and
to be performed in that State.

7. Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 11(b) of the Employment Agreement.

 

26



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.

 

PETER E. BACCILE

 

Date of Execution:                                 
                                  

 

27